Title: From Thomas Jefferson to William Short, 6 September 1790
From: Jefferson, Thomas
To: Short, William



Dear Sir
Philadelphia Sep. 6. 1790.

I am here on my way to Virginia, to which place I set out tomorrow. The President left this this morning on his way to Mount Vernon. He engaged me some time ago to get him some wines from France, to wit 40. dozen of Champagne, 30 doz. of Sauterne, 20. dozen of Bordeaux de Segur, and 10. doz. of Frontignan, and he took a note of their prices in order to furnish me with a bill of exchange sufficient to cover the cost and charges. In the multiplicity of his business before his departure he has forgot to do this: and it remains that we do not permit him to be disappointed of his wine by this omission. But how to do it? For the amount of the whole I suppose will be 3000.₶ and the being obliged to set up a house in New York, then to abandon it and remove here, has really put me out of condition to advance such a sum here. I think however it can be done, without incommoding you, by your drawing on the bankers in Amsterdam. On the President’s return here (about the 1st. of December) bills shall be remitted you, and by using these for your own purposes instead of making new draughts for your salary on the bankers, all will stand right without any special mention in the public accounts. I will make any necessary explanations at the Treasury, should any be necessary.
I write for wines for my own use at the same time. These will amount to about 550. livres. I have sent out to seek for a bill of exchange to that amount. If it can be got to-day I will inclose it herein. If not, I will charge the person with whom I leave the present letter, not to send it off till he has got such a bill and to inclose one herewith, and forward a duplicate by some other opportunity. I leave the letter to Fenwick open, to the end that you may see the arrangements I take to leave you no other trouble  than to forward it to him and let him know how he shall be furnished with money to pay for the wines. The bill for my part shall be made paiable to you.
The new constitution of this state has passed. The chair of government was to have been disputed between Morris and Mifflin. But the former has declined, and his friends set up Sinclair in opposition to Mifflin. I am, my dear Sir Your’s affectionately,

Th: Jefferson


P.S. I am excessively anxious for the success of your mission to Amsterdam, that the business may be done, and so well done as to place you advantageously in the public view.
Sep. 7. The broker is come in and promised a good bill about a week hence. I therefore leave my letter and money in the hands of Mr. Brown (of Kentucke) who will receive the bill and forward that and the letter.

